

Exhibit 10.1
Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of July 13, 2018 by and among GOODRICH PETROLEUM CORPORATION (“Parent”),
GOODRICH PETROLEUM COMPANY, L.L.C. (the “Borrower”), JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, and the Lenders party hereto.
RECITALS:
WHEREAS, reference is made to the Amended and Restated Senior Secured Revolving
Credit Agreement dated as of October 17, 2017 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Parent, the Borrower, each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent; and
WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement, and the Lenders have agreed to amend the
Credit Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement, as amended
hereby.
Section 2.    Amendments to Credit Agreement.
(a)    The following new definitions are hereby added to Section 1.02 of the
Credit Agreement in the appropriate alphabetical order to read as follows:
“Draw Limit” shall have the meaning set forth in Section 2.07(e).


“Loan Limit” means, at any time, the least of (a) the Aggregate Commitment at
such time, (b) the Borrowing Base at such time (including as it may be reduced
pursuant to this Agreement), and (c) the Maximum Credit Amount.
(b)    The definition of “Alternate Base Rate” in Section 1.02 of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:
“If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 3.03 hereof, then the Alternate Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above.”
(c)    The following definition in Section 1.02 of the Credit Agreement is
hereby restated in its entirety to read as follows:
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07 (including, for the avoidance of doubt, the lesser
amount of any Draw Limit elected by the Borrower and consented to by the
Administrative Agent and the Required Lenders pursuant to Section 2.07(e)), as
the same may be adjusted from time to time pursuant to the Borrowing Base
Adjustment Provisions.







--------------------------------------------------------------------------------





(d)    The references to “Borrowing Base” in the definitions of “Borrowing Base
Deficiency”, “Borrowing Base Utilization Percentage” and “Commitment” are hereby
amended to read “Loan Limit”.
(e)    A new clause (e) is hereby added to Section 2.07 of the Credit Agreement
to read as follows:
(e)    Borrower’s Right to Elect Reduced Borrowing Base. Contemporaneously with
the Borrower’s receipt of a New Borrowing Base Notice, the Borrower may provide
written notice to the Administrative Agent and the Lenders that specifies for
the period from the effective date of the New Borrowing Base Notice until the
next succeeding Scheduled Redetermination Date or Interim Redetermination Date,
as applicable, the Borrowing Base will be a lesser amount than the amount set
forth in such New Borrowing Base Notice, whereupon, if the Administrative Agent
and the Required Lenders otherwise consent, such specified lesser amount (the
“Draw Limit”) will become the new Borrowing Base; provided, however, that the
Borrower may not elect a Draw Limit that is less than the then outstanding
Revolving Credit Exposures. The Borrower’s notice under this Section 2.07(e)
shall be irrevocable, but without prejudice to its rights to initiate Interim
Redeterminations.
(f)    Section 3.03 of the Credit Agreement is hereby amended and restated to
read as follows:
“Section 3.03    Alternate Rate of Interest.
(a)     If prior to the first day of any Interest Period:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or
(ii)     the Administrative Agent shall have received notice from the Majority
Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as conclusively certified by such Lenders) of making
or maintaining their affected Loans included in such Borrowing for such Interest
Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, fax or other electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective (and such Borrowing shall be automatically converted into ABR
Loans on the last day of the applicable Interest Period), (B) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans,


2







--------------------------------------------------------------------------------





then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin). Notwithstanding anything to the contrary in Section 12.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within ten Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Majority
Lenders stating that the Majority Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 3.03(b), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.”
(a)    Section 12.02(b) of the Credit Agreement is hereby amended by replacing
the first instance of the word “Neither” with the following clause:
“Subject to Section 3.03(b) and Section 12.02(c) below, neither”.
Section 3.    Borrowing Base Redetermination. Effective as of the First
Amendment Effective Date (as defined below) and pursuant to Section 2.07(c), the
Lenders agree that the existing Borrowing Base of $40,000,000 has been
redetermined and, as a result thereof, the Borrowing Base shall be increased to
$60,000,000 until the next Scheduled Redetermination Date, the next Interim
Redetermination Date or the next adjustment in the Borrowing Base pursuant to
the Borrowing Base Adjustment Provisions, whichever occurs first. This
redetermination of the Borrowing Base is the result of the Scheduled
Redetermination of the Borrowing Base pursuant to Section 2.07(c) that is
contemplated by the Credit Agreement to occur on or about March 1, 2018. This
paragraph of this Section 3 constitutes the New Borrowing Base Notice with
respect to such Scheduled Redetermination.
The Borrower hereby notifies the Administrative Agent and the Lenders that, for
the period from the First Amendment Effective Date until the next succeeding
Scheduled Redetermination Date, the Borrower elects a Draw Limit of $50,000,000.
The Administrative Agent and the Lenders hereby consent to such Draw Limit and,
pursuant to Section 2.07(e) of the Credit Agreement, such amount shall be the
new Borrowing Base.
Section 4.    First Amendment Effective Date; Conditions Precedent. This
Amendment shall become effective on the date on which the following conditions
have been satisfied or waived (the “First Amendment Effective Date”):
(a)    the Administrative Agent shall have received a counterpart of this
Amendment executed by the Borrower, the Administrative Agent and each of the
Lenders;
(b)    the Borrower shall have paid, to the extent invoiced at or before 12:00
noon, Houston time, on the Business Day immediately prior to the First Amendment
Effective Date, all


3







--------------------------------------------------------------------------------





out‑of‑pocket expenses required to be reimbursed or paid by the Borrower
pursuant to Section 12.03 of the Credit Agreement or any other Loan Document;
and
(c)    the representations and warranties contained in Section 5 hereof shall be
true and correct.
The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.
Section 5.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each of Parent and the Borrower represents and
warrants that, immediately before and after the effectiveness of this Amendment,
all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date and (ii) no
Default or Event of Default has occurred and is continuing.
Section 6.    Confirmation of Loan Documents. Except as expressly contemplated
hereby, the terms, provisions, conditions and covenants of the Credit Agreement,
as amended by this Amendment, and the other Loan Documents remain in full force
and effect and are hereby ratified and confirmed, and the execution, delivery
and performance of this Amendment shall not, except as expressly set forth in
this Amendment, operate as a waiver of, consent to or amendment of any term,
provision, condition or covenant thereof. Without limiting the generality of the
foregoing, except pursuant hereto or as expressly contemplated or amended
hereby, nothing contained herein shall be deemed: (a) to constitute a waiver of
compliance or consent to noncompliance by the Borrower with respect to any term,
provision, condition or covenant of the Credit Agreement or any other Loan
Document; or (b) to prejudice any right or remedy that the Administrative Agent
or any Lender may now have or may have in the future under or in connection with
the Credit Agreement or any other Loan Document.
Section 7.    Effect of Amendment. From and after the First Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Credit Agreement
in the Loan Documents and any and all other agreements, instruments, documents,
notes, certificates, guaranties and other writings of every kind and nature
delivered in connection therewith shall be deemed to mean the Credit Agreement
as amended or otherwise modified by this Amendment. This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.
Section 8.    Costs and Expenses. Pursuant to the terms of Section 12.03 of the
Credit Agreement, the Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with the preparation, execution and enforcement of this Amendment.
Section 9.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 10.    Counterparts; Integration; Severability. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an


4







--------------------------------------------------------------------------------





original, but all of which when taken together shall constitute a single
contract. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO RELATING TO
THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 11.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
[Remainder of page intentionally left blank; signature pages follow.]




5







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


Parent:
GOODRICH PETROLEUM CORPORATION
 
 
 
 
 
By: /s/Walter G. Goodrich 
Name: Walter G. Goodrich
Title: Chairman & CEO





Borrower:
GOODRICH PETROLEUM COMPANY, L.L.C.
 
 
 
 
 
By: /s/Walter G. Goodrich 
Name: Walter G. Goodrich
Title: CEO













Signature Page to First Amendment to Credit Agreement
(Goodrich Petroleum Company, L.L.C.)







--------------------------------------------------------------------------------









 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender, and a Lender
 
 
 
 
 
By: /s/Darren Vanek
Name: Darren Vanek
Title: Executive Director

















Signature Page to First Amendment to Credit Agreement
(Goodrich Petroleum Company, L.L.C.)







--------------------------------------------------------------------------------





 
SUNTRUST BANK, as a Lender
 
 
 
By: /s/ Benjamin L. Brown
Name: Benajmin L. Brown
Title: Director













Signature Page to First Amendment to Credit Agreement
(Goodrich Petroleum Company, L.L.C.)





